CHEZEM, Judge,
concurring.
I concur in the majority's opinion, but would also take the opportunity to set forth an exception to the general rule that "[the spouse incurring the medical expenses, whether husband or wife, is primarily liable for those expenses, [and] [i]f the property of that person should proved insufficient, then the financial resources of the marital relationship is secondarily liable for those expenses." See, Memorial Hospital v. Hahaj (1982), Ind.App., 430 N.E.2d 412, 416. The exception would apply in situations where one spouse incurs expenses or debt without the other spouse's knowledge, and where one spouse makes misrepresentations about it to the other, ie. fraud. Such an exception would offer a measure of protection to spouses who have been taken advantage of, lied to, or abused by their partners with respect to such financial matters.